Notice: This opinion is subject to formal revision before publication in the
Federal Reporter or U.S.App.D.C. Reports. Users are requested to notify
the Clerk of any formal errors in order that corrections may be made
before the bound volumes go to press.




       United States Court of Appeals
                  FOR THE DISTRICT OF COLUMBIA CIRCUIT

                              –————
                        Filed October 28, 2003

                               No. 01–5387


             BRETT C. KIMBERLIN AND DARRELL RICE,
                          APPELLANTS

                                     v.

              UNITED STATES DEPARTMENT OF JUSTICE
                    AND BUREAU OF PRISONS,
                           APPELLEES

                        –————
       Appeal from the United States District Court
               for the District of Columbia
                      (No. 97cv02633)
                        –————
           On Appellants’ Petition for Rehearing
                        –————
  Before: SENTELLE, HENDERSON, and TATEL,* Circuit Judges.

                        ORDER
   Upon consideration of the appellants’ petition for panel
rehearing, filed on March 28, 2003, and the appellees’ re-
sponse thereto, it is
   ORDERED that the petition be denied. Our panel disposi-
tion of this case remains unchanged after the United States
Supreme Court’s opinion in Overton v. Bazzetta, 123 S. Ct.
  * Judge Tatel would grant the petition for panel rehearing.
                               2

2162 (2003). To the extent that Overton may affect our
determination that we ‘‘need not invoke the four factor analy-
sis the United States Supreme Court established in Turner v.
Safley, 482 U.S. 78, 89, 107 S. Ct. 2254, 2261–62, 96 L. Ed. 2d 64
(1987),’’ Kimberlin v. United States Dep’t of Justice, 318 F.3d
228, 232 (D.C. Cir. 2003), our alternative disposition, that the
prison regulations banning electric and electronic musical
instruments satisfy Safley’s test, remains intact, see id. at
233–34.
                                               Per Curiam
                                               For the Court:
                                               Mark J. Langer
                                               Clerk